COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              NEW BELL TRUCK LINES, INC. AND
               GREAT WEST CASUALTY COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0499-16-2                                         PER CURIAM
                                                                                  JULY 12, 2016
              DANNY JENKINS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                               appellants.

                               (Seth R. Carroll; Commonwealth Law Group, LLC, on brief), for
                               appellee.


                     New Bell Truck Lines, Inc. and Great West Casualty Company (employer) appeal a

              decision of the Workers’ Compensation Commission (Commission) finding that Danny Jenkins

              (claimant) was an employee of employer, finding that claimant suffered a compensable injury by

              accident arising out of his employment, and awarding medical and disability benefits for his

              compensable injuries. On appeal, employer contends the Commission erred in finding:

              (1) claimant was an employee and not an independent contractor; (2) claimant sustained a

              compensable injury by accident that arose out of claimant’s employment; and (3) employer is not

              entitled to a credit for payments made to claimant through the Occupational Accident disability

              policy. We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Jenkins v. New Bell Truck Lines, Inc., VWC File No. VA02000018290 (Feb. 25,


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
2016). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-